       Case 2:20-cv-09030 Document 1 Filed 07/17/20 Page 1 of 9 PageID: 1



RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

BEATRIZ T. SAIZ
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 227
Washington, D.C. 20044
202-307-6585 (v)
202-514-6866 (f)
Beatriz.T.Saiz@usdoj.gov
Counsel for the United States of America

                  UNITED STATES DISTRICT COURT FOR THE
                          DISTRICT OF NEW JERSEY
______________________________________________
                                               :
UNITED STATES OF AMERICA,                      :
                                               :
      Plaintiff,                               :
                                               :
      v.                                       : Case No.
                                               :
JORGE POGGI,                                   :
DORA POGGI,                                    :
                                               :
      Defendants.                              :
___________________________________________

                                       COMPLAINT

       Plaintiff, the United States of America, at the request of the Chief Counsel of the

Internal Revenue Service, a delegate of the Secretary of the Treasury, and at the

direction of the Attorney General, brings this civil action to collect the federal income

tax assessments made against Jorge Poggi and Dora Poggi and civil penalty assessments

made against Jorge Poggi and Dora Poggi.
   Case 2:20-cv-09030 Document 1 Filed 07/17/20 Page 2 of 9 PageID: 2



                          JURISDICTION AND VENUE

1. Jurisdiction for this action is conferred on the Court by 28 U.S.C. §§ 1340 and

   1345 and by 26 U.S.C. § 7402.

2. Venue is proper in this district by virtue of 28 U.S.C. § 1396.

                                     PARTIES

3. Plaintiff is the United States of America.

4. Defendant Jorge Poggi is a resident of Weehawken, New Jersey, located in Essex

   County, which is within the jurisdiction of this Court.

5. Defendant Dora Poggi is a resident of Weehawken, New Jersey, located in Essex

   County, which is within the jurisdiction of this Court.

COUNT I - REDUCE FEDERAL INCOME TAX ASSESSMENT TO JUDGMENT
                     AGAINST JORGE POGGI

6. The United States incorporates by reference the allegations set forth in

   paragraphs 1 through 5 above.

7. On April 4, 2011, a delegate of the Secretary of Treasury of the United States

   made an assessment for federal income taxes for the tax year 2005 against

   Defendant Jorge Poggi in the amount of $2,410. On August 8, 2011, a delegate of

   the Secretary of Treasury of the United States made an additional income tax

   assessment for the tax year 2005 against Jorge Poggi in the amount of $5,858.

8. Notice and demand for payment of the tax assessments described above were

   given to Defendant Jorge Poggi.




                                          2
   Case 2:20-cv-09030 Document 1 Filed 07/17/20 Page 3 of 9 PageID: 3



9. Statutory additions for interest and penalties have accrued and will continue to

   accrue on the unpaid balance of the tax assessments described in paragraph 7,

   above.

10. Defendant Jorge Poggi has failed to pay the United States the full amount owed

   as a result of the tax assessments described in paragraph 7, above.

11. By reason of the foregoing, Defendant Jorge Poggi is indebted to the United

   States for federal income tax and statutory additions for interest and penalties in

   the amount of $11,056 as of March 23, 2020, plus interest, penalties, and costs that

   will continue to accrue thereafter according to law.

COUNT II - REDUCE FEDERAL INCOME TAX ASSESSMENT TO JUDGMENT
                     AGAINST DORA POGGI

12. The United States incorporates by reference the allegations set forth in

   paragraphs 1 through 11 above.

13. On June 8, 2015, a delegate of the Secretary of Treasury of the United States made

   an assessment for federal income taxes for the tax year 2014 against Defendant

   Dora Poggi in the amount of $1,088.

14. Notice and demand for payment of the tax assessments described above were

   given to Defendant Dora Poggi.

15. Statutory additions for interest and penalties have accrued and will continue to

   accrue on the unpaid balance of the tax assessments described in paragraph 13,

   above.




                                         3
   Case 2:20-cv-09030 Document 1 Filed 07/17/20 Page 4 of 9 PageID: 4



16. Defendant Dora Poggi has failed to pay the United States the full amount owed

   as a result of the tax assessments described in paragraph 13, above.

17. By reason of the foregoing, Defendant Dora Poggi is indebted to the United

   States for federal income tax and statutory additions for interest and penalties in

   the amount of $1,620 as of March 23, 2020, plus interest, penalties, and costs that

   will continue to accrue thereafter according to law.

   COUNT III - REDUCE CIVIL PENALTY ASSESSMENTS TO JUDGMENT
                       AGAINST JORGE POGGI

18. The United States incorporates by reference the allegations set forth in

   paragraphs 1 through 17 above.

19. During the tax periods ending September 30, 2009 and December 31, 2009 (the

   “tax periods at issue”), Federal withholding and Federal Insurance Contribution

   Act (“FICA”) taxes which were required to be withheld from the wages of the

   employees of Capitol Perfect Cleaning, Inc. (“Capitol”) were not collected,

   truthfully accounted for, or paid over to the United States.

20. Defendant Jorge Poggi was the president of Capitol, who oversaw the business

   operations of Capitol.

21. Defendant Jorge Poggi was a person who was responsible for collecting,

   truthfully accounting for, and paying over to the United States the Federal

   withholding and FICA taxes that were withheld from the wages of the

   employees of Capitol during the tax periods at issue.




                                         4
   Case 2:20-cv-09030 Document 1 Filed 07/17/20 Page 5 of 9 PageID: 5



22. During the tax periods at issue, Defendant Jorge Poggi knew or should have

   known that Capitol was not collecting, accounting for, or paying over the Federal

   withholding and FICA taxes that were withheld from the wages of the

   employees of Capitol.

23. Defendant Jorge Poggi’s willful failure to collect, truthfully account for, and pay

   over the Federal withholding and FICA taxes that were withheld from the wages

   of the employees of Capitol during the tax periods at issue rendered him liable

   for a penalty equal to the total amount of the taxes not collected, accounted for

   and paid over to the United States.

24. A delegate of the Secretary of the Treasury assessed against Defendant Jorge

   Poggi penalties under 26 U.S.C. § 6672, representing the amounts that were equal

   to the federal employment taxes that were required to be withheld from the

   wages of the employees of Capitol and that were not collected, accounted for,

   and paid over when due, for the following tax periods in the amounts set forth

   below:

    Tax Period      Assessment Dates       Assessed Amount     Balance due as of
    Ending                                                     March 23, 2020
    09/30/2009      05/10/2010             $ 28,711            $ 41,654
    12/31/2009      10/11/2010             $ 16,961            $ 24,195
                    TOTAL                                      $ 65,849



25. Notices and demands for payments of the assessments referred to in paragraph

   24, above, were given to Jorge Poggi.




                                         5
   Case 2:20-cv-09030 Document 1 Filed 07/17/20 Page 6 of 9 PageID: 6



26. As of March 23, 2020, the amount owed as a result of the assessments in

   paragraph 24, above totaled $65,849.

27. Statutory additions for interest will accrue thereafter on the unpaid balance of

   the tax assessments described in paragraph 24, above.

   COUNT IV - REDUCE CIVIL PENALTY ASSESSMENTS TO JUDGMENT
                      AGAINST DORA POGGI

28. The United States incorporates by reference the allegations set forth in

   paragraphs 1 through 27 above.

29. During the tax periods ending September 30, 2009 and December 31, 2009 (the

   “tax periods at issue”), Federal withholding and Federal Insurance Contribution

   Act (“FICA”) taxes which were required to be withheld from the wages of the

   employees of Capitol Perfect Cleaning, Inc. (“Capitol”) were not collected,

   truthfully accounted for, or paid over to the United States.

30. Defendant Dora Poggi was the secretary of Capitol, who assisted with the

   administration of the business including authorizing payroll.

31. Defendant Dora Poggi was a person who was responsible for collecting,

   truthfully accounting for, and paying over to the United States the Federal

   withholding and FICA taxes that were withheld from the wages of the

   employees of Capitol during the tax periods at issue.

32. During the tax periods at issue, Defendant Dora Poggi knew or should have

   known that Capitol was not collecting, accounting for, or paying over the Federal




                                          6
   Case 2:20-cv-09030 Document 1 Filed 07/17/20 Page 7 of 9 PageID: 7



   withholding and FICA taxes that were withheld from the wages of the

   employees of Capitol.

33. Defendant Dora Poggi’s willful failure to collect, truthfully account for, and pay

   over the Federal withholding and FICA taxes that were withheld from the wages

   of the employees of Capitol during the tax periods at issue rendered her liable for

   a penalty equal to the total amount of the taxes not collected, accounted for and

   paid over to the United States.

34. A delegate of the Secretary of the Treasury assessed against Defendant Dora

   Poggi penalties under 26 U.S.C. § 6672, representing the amounts that were equal

   to the federal employment taxes that were required to be withheld from the

   wages of the employees of Capitol and that were not collected, accounted for,

   and paid over when due, for the following tax periods in the amounts set forth

   below:

    Tax Period      Assessment Dates      Assessed Amount      Balance due as of
    Ending                                                     March 23, 2020
    09/30/2009      05/10/2010            $ 28,711             $ 41,654
    12/31/2009      10/11/2010            $ 16,961             $ 24,265
                    TOTAL                                      $ 65,919



35. Notices and demands for payments of the assessments referred to in paragraph

   34, above, were given to Dora Poggi.

36. As of March 23, 2020, the amount owed as a result of the assessments in

   paragraph 34, above totaled $65,919.




                                          7
      Case 2:20-cv-09030 Document 1 Filed 07/17/20 Page 8 of 9 PageID: 8



   37. Statutory additions for interest will accrue thereafter on the unpaid balance of

      the tax assessments described in paragraph 34, above.

      WHEREFORE, the United States of America respectfully prays for judgment as

follows:

      (a)   As to Count I, that the Court grant judgment in favor of the United States

            and against Jorge Poggi in the amount of $11,056 as of March 23, 2020,

            together with all interest and penalties that will continue to accrue

            thereafter according to law;

      (b) As to Count II, that the Court grant judgment in favor of the United States

            and against Dora Poggi in the amount of $1,620 as of March 23, 2020,

            together with all interest and penalties that will continue to accrue

            thereafter according to law;

      (c)   As to Count III, that the Court grant judgment in favor of the United States

            and against Jorge Poggi in the amount of $65,849 as of March 23, 2020,

            together with all interest that will continue to accrue thereafter according to

            law;

      (d) As to Count IV, that the Court grant judgment in favor of the United States

            and against Dora Poggi in the amount of $65,919 as of March 23, 2020,

            together with all interest that will continue to accrue thereafter according to

            law; and

      (e)   That the Court grant the United States such other relief as it deems just and

            proper.

                                             8
Case 2:20-cv-09030 Document 1 Filed 07/17/20 Page 9 of 9 PageID: 9



Dated: July 17, 2020


                        RICHARD E. ZUCKERMAN
                        Principal Deputy Assistant Attorney General


                        /s/ Beatriz T. Saiz
                        BEATRIZ T. SAIZ
                        Trial Attorney, Tax Division
                        U.S. Department of Justice
                        P.O. Box 227
                        Washington, D.C. 20044
                        Tel: (202) 307-6585
                        Fax: (202) 514-6866
                        Beatriz.T.Saiz@usdoj.gov




                                 9
                           Case 2:20-cv-09030 Document 1-1 Filed 07/17/20 Page 1 of 2 PageID: 10
JS 44 (Rev. 06/17)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    Jorge Poggi
                                                                                                            Dora Poggi
    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Hudson
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Beatriz T. Saiz, Esq.
U.S. Department of Justice, Tax Division
P.O. Box 227, Washington, DC 20044 (202) 307-66585

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)               ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                             ’ 893 Environmental Matters
                                             Medical Malpractice                                            Leave Act                                                     ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS                    Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                     Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 U.S.C. § 7402
VI. CAUSE OF ACTION Brief description of cause:
                                           Reduce to judgment income tax and civil penalty assessments
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         144,444.00                               JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
07/17/2020                                                              /s/ Beatriz T. Saiz
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
                         Case 2:20-cv-09030 Document 1-1 Filed 07/17/20 Page 2 of 2 PageID: 11
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                Case 2:20-cv-09030 Document 1-2 Filed 07/17/20 Page 1 of 2 PageID: 12

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District
                                                 __________     of New
                                                             District of Jersey
                                                                         __________

                  United States of America
                                                                  )
                                                                  )
                             Plaintiff
                                                                  )
                                v.                                )       Civil Action No.
                          Jorge Poggi                             )
                          Dora Poggi                              )
                            Defendant
                                                                  )


                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Dora Poggi
                                         132 Dodd Street
                                         Weehawken, NJ 07086




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Beatriz T. Saiz
                                         P.O. Box 227
                                         Washington, DC 20044




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk
                   Case 2:20-cv-09030 Document 1-2 Filed 07/17/20 Page 2 of 2 PageID: 13
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
                Case 2:20-cv-09030 Document 1-3 Filed 07/17/20 Page 1 of 2 PageID: 14

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District
                                                 __________     of New
                                                             District of Jersey
                                                                         __________

                  United States of America
                                                                  )
                                                                  )
                             Plaintiff
                                                                  )
                                v.                                )       Civil Action No.
                          Jorge Poggi                             )
                          Dora Poggi                              )
                            Defendant
                                                                  )


                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Jorge Poggi
                                         132 Dodd Street
                                         Weehawken, NJ 07086




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Beatriz T. Saiz
                                         P.O. Box 227
                                         Washington, DC 20044




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                             CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk
                   Case 2:20-cv-09030 Document 1-3 Filed 07/17/20 Page 2 of 2 PageID: 15
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           ’ I returned the summons unexecuted because                                                                             ; or

           ’ Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                     Reset
